DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jacobson (US 20180136361 A1).
With respect to claim 11, Jacobson discloses a method of performing a logging operation for a subterranean wellbore extending within a subterranean reservoir, the method comprising: emitting neutrons into the subterranean wellbore or the subterranean reservoir; detecting gamma rays emitted from atoms disposed within the subterranean wellbore or the subterranean reservoir (via 100, pgphs. 12-14);  determining a first gamma ray count within a first energy window of the gamma rays detected (one of NCAP and LCAP, pgph. 11), determining a second gamma ray count within a second energy window of the gamma rays detected at (c2) (NNIC or NLIC, pgphs. 11, 18, 19), wherein the second energy window is different than the first energy window (capture count rates are at a lower energy window than inelastic count rates); and calculating a ratio of the first gamma ray count to the second gamma ray count (pgphs. 11, 18, 19, 21, 24, 25).
With respect to claim 12, Jacobson discloses wherein the second energy window is higher than the first energy window (capture count rates are at a lower energy window than inelastic count rates).
With respect to claim 13, Jacobson discloses  (a) comprises emitting neutrons into the subterranean wellbore or the subterranean reservoir with a logging tool; (100) and wherein (b) comprises detecting gamma rays emitted from atoms disposed within the gravel pack with the logging tool (pgphs. 11-14)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larimore (US 20180106927 A1) in light of Zhou (US 20160003969 A1).
With respect to claim 1, Larimore discloses a method of completing a subterranean wellbore, the method comprising: flowing a proppant into an annulus defined within the wellbore with a wash pipe (132) to form a gravel pack within the annulus (pgph. 13); withdrawing the wash pipe from the wellbore after (a) (pgphs. 14, 40) performing a pulsed neutron logging operation for the gravel pack during (b) with a pulsed neutron logging tool (134) coupled to the wash pipe (pgph. 14).
However, Larimore fails to disclose the speed as claimed.
Nevertheless, Zhou discloses that a PNL tool can be used at speeds of more than 1000 ft/hour in a wellbore to determine composition of elements in the wellbore in pgph. 25.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have withdrawn the washpipe of Larimore to which the PNL is coupled at over 15ft/min as taught by Zhou since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, 1000ft/hour is between 15 and 20 ft/minute so Larimore in light of Zhou discloses withdrawing the wash pipe and the pulsed neutron logging tool from the wellbore during (b) and (c) at about 15-20 feet/minute.
With respect to claim 3, Larimore discloses wherein (c) comprises emitting neutrons into the gravel pack and detecting gamma rays emitted from atoms disposed within the gravel pack (pgphs. 22, 30).
With respect to claim 6, Larimore discloses wirelessly transmitting a command (pgph. 19) the wellbore; and activating the pulsed neutron logging tool with the command (pgph. 19, 38).
With respect to claims 7-10, Larimore discloses sensing a change in a wellbore condition; and activating the pulsed neutron logging tool as a result of the sensing in (f) (pgph. 38), wherein the wellbore condition comprises pressure or temperature (pgph. 38), wherein (f) comprises sensing the change in the wellbore condition with a sensor coupled to the pulsed neutron logging tool (pgph. 38), sensing a movement of the pulsed neutron tool; and activating the pulsed neutron logging tool as a result of the sensing in (h) (pgph. 38).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larimore in light of Zhou as applied to claim 1 above, and further in view of Jacobson (US 20180136361 A1).
With respect to claim 4, Larimore fails to disclose using a ratio of counts in different windows as claimed. Nevertheless, Jacobson discloses a method which also assesses quality of a gravel pack (pgph. 3) which entails determining a first gamma ray count within a first energy window of the gamma rays detected at (c2) (one of NCAP and LCAP, pgph. 11), determining a second gamma ray count within a second energy window of the gamma rays detected at (c2) (NNIC or NLIC, pgphs. 11, 18, 19), wherein the second energy window is different than the first energy window (capture count rates are at a lower energy window than inelastic count rates); and calculating a ratio of the first gamma ray count to the second gamma ray count (pgphs. 11, 18, 19, 21, 24, 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the detector and sensor arrangement and analysis techniques of Jacobson in the invention of Larimore in order to attain better and more complete information regarding the quality of a gravel pack across its entire thickness as taught by Jacobson (pgph. 11).
With respect to claim 5, Jacobson discloses wherein the second energy window is higher than the first energy window (capture count rates are at a lower energy window than inelastic count rates).
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in light of Larimore.
With respect to claim 14, Jacobson fails to disclose activation using a command.
Nevertheless, Larimore discloses this (pgph. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used activator/switching mechanism of Larimore in Jacobson and to have used a wireless command to activate the logging tool in the invention of Jacobson in order to conserve energy as taught by Larimore (pgph. 8).
With respect to claims 15-19, Larimore further discloses sensing a change in a wellbore condition; and activating the pulsed neutron logging tool as a result of the sensing in (f) (pgph. 38), 
With respect to claim 20, Larimore further discloses  inserting the logging tool into the subterranean wellbore before a-e and moving the logging tool within the subterranean wellbore with the tether during (a)-(e) (pgphs. 14, 40) and Jacobson discloses using a tether (102).
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in light of Inane (US 9261622 B2).
With respect to claim 21, Jacobson discloses a processor and memory (115) and determining a first gamma ray count within a first energy window of the gamma rays detected (one of NCAP and LCAP, pgph. 11), determining a second gamma ray count within a second energy window of the gamma rays detected at (c2) (NNIC or NLIC, pgphs. 11, 18, 19), wherein the second energy window is different than the first energy window (capture count rates are at a lower energy window than inelastic count rates); and calculating a ratio of the first gamma ray count to the second gamma ray count (pgphs. 11, 18, 19, 21, 24, 25).
However, Jacobson fails to disclose instructions on the non-transitory machine-readable medium causing the processor execute the claimed steps. 
Nevertheless, Inane discloses the memory 1310 having a program which causes the processor 1300 to execute a wellbore PNL logging and data processing method (col. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a program on the memory of Jacobson which caused the processor of 
With respect to claim 22, Jacobson discloses wherein the second energy window is higher than the first energy window (capture count rates are at a lower energy window than inelastic count rates).
With respect to claim 23, Jacobson discloses determining whether the ratio is greater than a predetermined value (values in fig. 5 and discussed in pgphs. 24-27) and then: determine that there are no voids within a gravel pack disposed in a subterranean wellbore extending within the subterranean reservoir if the ratio is determined to be greater the predetermined value (if the ratio corresponds to 100% pack as discussed in pgphs. 24-25); or determine that there are voids within the gravel pack if the ratio is determined to be less than or equal to the predetermined value (if the ratio is less than fully packed as discussed in pgphs. 24, 25), these steps and interpolations are obvious to perform using a program and processor as taught by Inane.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in light of Inane as applied to claim 21 above, and further in light of Larimore.
With respect to claim 24, Jacobson fails to disclose activation using a command.
Nevertheless, Larimore discloses this (pgph. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used activator/switching mechanism of Larimore in Jacobson and to have used a wireless command to activate the logging tool in the invention of Jacobson in order to conserve energy as taught by Larimore (pgph. 8) and it would have been obvious to have carried this command step out with a processor as taught by Inane.
With respect to claims 25 and 26, Larimore discloses activation based on sensor readings and movement sensing (pgph. 38), both of which would also have been obvious to have carried out with a processor as taught by Inane. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10215880 B1 also discloses using ratios of different energy window readings to determine gravel pack quality/fill content/void percentage in cols. 4-6. Zhou US 20160003969 A1 also discloses this in pgph. 23 but does not specifically relate it to gravel packing. The fact that capture gammas have lower energy than inelastic gammas is a principle of the art but is taught in fig. 3 and pgphs. 40, 41 of US 20140144622 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/12/2021